EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8. (Currently Amended) The computer-implemented method of claim 1, wherein injecting the authentication token is based on one or more of authentication, permissions, tenant configuration, metadata transformation, or general data protection regulation.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

In the March 11, 2022 Office Action, inter alia, claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Publication (2020/0092271; hereinafter: Kumar) in view of Bansal et al. U.S. Patent (2018/0077138; hereinafter: Bansal) and further in view of Zaikin et al. Non Patent Publication (“Building Multi-tenant Web API using dot net core and best practices (Tutorial)”, March 3, 2018; hereinafter: Zaikin) and further in view of Eaton et al. U.S. Patent Publication (2015/0082432; hereinafter: Eaton).

Kumar, Bansal, Zaikin, and Eaton alone, or in combination, fail to describe or render obvious, in response to at least a third module of the plurality of modules comprising an analytics application managed layer of the application datacenter, the injecting of the tenant identifier into the analytics application managed layer further causing the configuring to use the tenant identifier to query a managed set of metadata for the analytics application managed layer of the application datacenter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
August 27, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000